UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4456


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

OZAY RICHARDSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Malcolm J. Howard, Senior District Judge. (4:12-cr-00030-H-1)


Submitted: July 28, 2017                                     Decided: September 6, 2017


Before TRAXLER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard C. Speaks, Wilmington, North Carolina, for Appellant. John Stuart Bruce,
United States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney,
Seth Morgan Wood, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ozay Richardson appeals the district court’s amended judgment resentencing him

to 120 months in prison and three years of supervised release based on Johnson v. United

States, 135 S. Ct. 2551 (2015). On appeal, Richardson contends that his attorney was

ineffective by not challenging his six-level sentence enhancement under U.S. Sentencing

Guidelines Manual § 3A1.2(c)(1). We affirm.

       “Unless an attorney’s ineffectiveness conclusively appears on the face of the

record, such claims are not addressed on direct appeal.” United States v. Faulls, 821 F.3d
502, 507-08 (4th Cir. 2016) (citation omitted). A defense attorney should be given an

opportunity to address the reasons for his or her action or inaction, and the record should

be more fully developed, before addressing this issue. See United States v. DeFusco, 949
F.2d 114, 120-21 (4th Cir. 1991). We have reviewed the record and conclude that there

is no conclusive evidence of ineffective assistance on the face of this record. Therefore,

Richardson’s claim “should be raised, if at all, in a 28 U.S.C. § 2255 motion.” Faulls,
821 F.3d at 508 (citation omitted).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2